ILLINOIS OFFICIAL REPORTS
                                          Appellate Court




                           People v. Martino, 2012 IL App (2d) 101244




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    THOMAS F. MARTINO, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-10-1244


Filed                      June 7, 2012


Held                       The appellate court reversed defendant’s conviction for aggravated
(Note: This syllabus       domestic battery arising from an altercation between defendant and his
constitutes no part of     wife in which her arm was broken when defendant fell on her after being
the opinion of the court   tased by the police, since the State could not prove that the broken arm
but has been prepared      was caused by defendant’s voluntary act.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Du Page County, No. 09-CF-2791; the
Review                     Hon. Kathryn E. Creswell, Judge, presiding.



Judgment                   Affirmed as modified in part, reversed in part, and vacated in part.
Counsel on                 Thomas A. Lilien and Mark G. Levine, both of State Appellate
Appeal                     Defender’s Office, of Elgin, for appellant.

                           Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne Hoffman,
                           Assistant State’s Attorney, and Lawrence M. Bauer and David A.
                           Bernhard, both of State’s Attorneys Appellate Prosecutor’s Office, of
                           counsel), for the People.


Panel                      PRESIDING JUSTICE JORGENSEN delivered the judgment of the
                           court, with opinion.
                           Justices McLaren and Hudson concurred in the judgment and opinion.




                                              OPINION

¶1          On November 8, 2008, defendant, Thomas F. Martino, and his wife, Carmen Keenon, got
        into an argument, and, when police responded, they observed defendant on top of Keenon
        on the stair landing outside of the couple’s apartment. The officers ordered defendant to get
        off of Keenon, defendant refused to comply with the officers’ orders, the officers tased
        defendant, and defendant fell on Keenon’s arm, breaking it. Defendant was taken into
        custody and never posted bond. Subsequently, defendant was charged with, among other
        things, aggravated domestic battery and aggravated battery (see 720 ILCS 5/12-3.3(a), 12-4
        (West 2008)). In both of these counts defendant was charged with knowingly causing great
        bodily harm to Keenon when he broke her arm. The trial court found defendant guilty of
        aggravated domestic battery, aggravated battery, unlawful restraint (720 ILCS 5/10-3 (West
        2008)), and two counts of resisting or obstructing a police officer (720 ILCS 5/31-1 (West
        2008)). The aggravated battery conviction merged into the conviction of aggravated domestic
        battery, and defendant was sentenced to concurrent terms totaling 180 days in jail and 4 years
        of probation. In fashioning the sentence, the court ordered defendant to pay various fines and
        fees. Included in these fines and fees were multiple Violent Crime Victims Assistance Fund
        fines, document storage fees, court automation fees, circuit court clerk fees, court security
        fees, County Jail Medical Costs Fund fees, court finance fees, State’s Attorney’s
        assessments, drug court/mental health court fines, and Children’s Advocacy Center fines, as
        well as a single anti-crime program fine. Although the court gave defendant credit against
        his sentence for the time he served in presentencing custody, the court did not give defendant
        credit against his fines for the time he served in custody. On appeal, defendant claims that
        he was not proved guilty beyond a reasonable doubt of aggravated domestic battery, that he
        is entitled to a credit against his fines of $5 for each day he served in presentencing custody,
        that various fines and fees may not be imposed on every conviction, and that his Violent

                                                  -2-
     Crime Victims Assistance Fund fines must be reduced to comply with the statute. For the
     reasons that follow, we reverse defendant’s conviction of and sentence for aggravated
     domestic battery, award defendant credit against his fines for the time he served in
     presentencing custody, vacate some of the fines and fees imposed, and reduce defendant’s
     Violent Crime Victims Assistance Fund fines.

¶2                                     I. BACKGROUND
¶3       On the evening of November 7, 2008, defendant and Keenon, who lived in a second-floor
     apartment in downtown Wheaton, went out for drinks and dinner in downtown Wheaton. At
     around midnight, the couple was walking home when defendant fell into a pile of leaves.
     Keenon testified that defendant did not fall into the leaves because he was intoxicated.
     Rather, Keenon believed that defendant was playing around, enjoying the last nice fall day
     of the year.
¶4       When Keenon was unable to get defendant out of the pile of leaves, she threw her
     wedding ring at him and walked home. A neighbor saw defendant in the leaves and helped
     defendant walk back to the couple’s apartment. After the neighbor left, Keenon asked
     defendant if he picked up her wedding ring before he came home. Defendant, who was angry
     at Keenon for throwing her ring, grabbed Keenon by the throat and shoved her down the
     stairs outside of the couple’s apartment. Keenon landed on the first small landing of the
     stairs, with her head resting on the first stair leading up to the couple’s apartment. As she lay
     in this position, defendant, who was on top of her, began using a great amount of force to
     choke her. Keenon, who believed that she was going to die, threw up as defendant was
     choking her.
¶5       The police were called, and, when they arrived, they ordered defendant to get off of
     Keenon, who was asking for help and crying. Defendant, who was no longer choking
     Keenon, explained to the police that Keenon was throwing up and that he was trying to help
     her. The police ordered defendant to get off of Keenon, telling him that they would help her.
     Defendant replied, in a combative tone, “[Y]ou ain’t going to fucking do anything.” The
     police again told defendant to get off of Keenon and come down the stairs and that, if he did
     not comply, he would be tased. After the police repeated these orders several more times and
     began moving up the stairs toward defendant, defendant stood up, moved to the front of the
     landing, and “squared off” against the police in a way that indicated that he wanted to fight.
     Defendant then took “an aggressive stance,” clenching his fists and placing his hands down
     at his sides. While standing in this position, defendant yelled at the police, “Come on.”
¶6       At this point, one of the officers tased defendant. Defendant dropped to the ground,
     having lost control of his muscles because of being tased. Defendant fell backward on top
     of Keenon, who had not moved since the police arrived. When defendant fell, Keenon heard
     a “crunch.” Although Keenon did not initially feel any pain in her arm when defendant
     landed on her, she learned later that defendant broke her elbow when he fell on it.
¶7       At the close of the State’s case, defendant moved for a directed finding, arguing, among
     other things, that he should not be found guilty of battering Keenon, because Keenon’s arm
     was broken as a result of his involuntary act of collapsing on Keenon after the police tased

                                               -3-
       him. The trial court denied the motion.
¶8          After the trial court ruled on defendant’s motion for a directed finding, defendant rested.
       The trial court found defendant guilty on all counts, and defendant moved for a new trial. The
       trial court denied the motion and sentenced defendant. In imposing the sentence, the court
       gave defendant credit against his sentence for the time he served in presentencing custody,
       but the court did not give defendant credit against his fines for that time. Additionally, the
       court imposed four document storage fees, four court automation fees, four circuit clerk fees,
       four court security fees, four County Jail Medical Costs Fund fees, four court finance fees,
       four State’s Attorney’s assessments, four Violent Crime Victims Assistance Fund fines, four
       drug court/mental health court fines, and four Children’s Advocacy Center fines, as well as
       an anti-crime program fine.1 When the court imposed the Violent Crime Victims Assistance
       Fund fines, it calculated the amounts of those fines as if no other fines were imposed. See
       725 ILCS 240/10(c) (West 2008). Defendant never argued that any of the fines or fees
       imposed were incorrect or that he was entitled to credit against his fines for the time he
       served in presentencing custody. This timely appeal followed.

¶9                                         II. ANALYSIS
¶ 10       On appeal, defendant essentially raises two issues. He argues that (1) he was not proved
       guilty beyond a reasonable doubt of aggravated domestic battery and (2) his fines and fees
       must be amended so that they are charged as authorized by statute with a credit against his
       fines for the time he served in presentencing custody. We address each of these contentions
       in turn.

¶ 11                                     A. Reasonable Doubt
¶ 12       The first issue we consider is whether defendant was proved guilty beyond a reasonable
       doubt of aggravated domestic battery. The United States Constitution requires that a
       defendant may not be convicted of a crime unless the State establishes beyond a reasonable
       doubt every fact necessary to constitute the crime with which the defendant was charged.
       People v. Cunningham, 212 Ill. 2d 274, 278 (2004). When a defendant asserts that the
       evidence is insufficient to sustain a conviction, the task of the reviewing court is to decide
       “ ‘whether, after viewing the evidence in the light most favorable to the prosecution, any
       rational trier of fact could have found the essential elements of the crime beyond a reasonable
       doubt.’ ” (Emphasis in original.) People v. Collins, 106 Ill. 2d 237, 261 (1985) (quoting
       Jackson v. Virginia, 443 U.S. 307, 319 (1979)). “We will not reverse a conviction unless the
       evidence is so improbable, unsatisfactory, or inconclusive that it creates a reasonable doubt
       of defendant’s guilt.” People v. Collins, 214 Ill. 2d 206, 217 (2005).



               1
                Although defendant was convicted of five offenses, the trial court imposed only four of each
       of the charges because the aggravated battery conviction was vacated when it was merged into the
       conviction of aggravated domestic battery. See People v. Jones, 337 Ill. App. 3d 546, 555 (2003)
       (citing People v. Kargol, 219 Ill. App. 3d 66, 75 (1991)).

                                                   -4-
¶ 13        Every offense is comprised of both a voluntary act and a mental state. See People v.
       Douglas, 381 Ill. App. 3d 1067, 1073 (2008). A defendant who commits a voluntary act is
       held accountable for his act, but a defendant is not criminally liable for an involuntary act.
       See People v. Grant, 71 Ill. 2d 551, 558 (1978). Involuntary acts are those that “occur as
       bodily movements which are not controlled by the conscious mind.” Id. Examples of
       involuntary acts include those acts performed while a defendant is convulsing, sleeping,
       unconscious, under hypnosis, or seizuring. Id. Acts that result from a reflex or that “are not
       a product of the effort or determination of [the defendant], either conscious or habitual,” are
       also considered involuntary acts for which the defendant cannot be held accountable. 1
       Wayne R. LaFave, Substantive Criminal Law § 6.1(c), at 426 (2d ed. 2003).
¶ 14        Here, defendant was convicted pursuant to section 12-3.3(a) of the Criminal Code of
       1961 (720 ILCS 5/12-3.3(a) (West 2008)), which provides, in pertinent part, that “[a] person
       who, in committing a domestic battery, intentionally or knowingly causes great bodily harm,
       or permanent disability or disfigurement commits aggravated domestic battery.” Thus, a
       defendant can be guilty of aggravated domestic battery only if his voluntary act “causes great
       bodily harm, or permanent disability or disfigurement.” Id.
¶ 15        Given the circumstances of this case, we cannot conclude that the State proved beyond
       a reasonable doubt that defendant’s voluntary act resulted in Keenon’s broken arm.
       Specifically, although the evidence revealed that defendant defied the police and that,
       because of this defiance, the police tased him, the evidence also established that the tasing
       of defendant rendered defendant incapable of controlling his muscles. See Matta-Ballesteros
       v. Henman, 896 F.2d 255, 256 n.2 (7th Cir. 1990) (noting that a Taser “sends an electric
       pulse through the body of the victim causing immobilization, disorientation, loss of balance,
       and weakness”). Because defendant was incapable of controlling his muscles, his act of
       falling on Keenon and breaking her arm was an involuntary act for which he cannot be held
       accountable. See Grant, 71 Ill. 2d at 558. Accordingly, we determine that defendant was not
       proved guilty beyond a reasonable doubt of aggravated domestic battery.

¶ 16                                     B. Fines and Fees
¶ 17       The next issue we address is whether defendant is entitled to credit against his fines for
       the time he served in presentencing custody and whether certain fines and fees were properly
       imposed. Before considering the substance of these issues, we observe that defendant never
       challenged in the trial court any of these fines and fees or whether he was entitled to
       presentencing credit against them. Defendant claims that he may take issue with these
       matters now. See People v. Thompson, 209 Ill. 2d 19, 27 (2004) (void order may be attacked
       at any time); People v. Woodard, 175 Ill. 2d 435, 457-58 (1997) (whether a defendant may
       receive $5-per-day credit toward his fines may be raised for first time on appeal). The State
       concedes that defendant may raise these issues for the first time on appeal. Accordingly, we
       address each of the challenged fines and fees and whether defendant is entitled to credit
       against his fines for the time he served in custody before sentencing.




                                                 -5-
¶ 18                                            1. Credit
¶ 19       First, we address whether defendant is entitled to a $5-per-day credit against his fines.
       Section 110-14(a) of the Code of Criminal Procedure of 1963 (725 ILCS 5/110-14(a) (West
       2008)) delineates under what circumstances a defendant is entitled to presentencing credit.
       Specifically, section 110-14(a) provides:
           “Any person incarcerated on a bailable offense who does not supply bail and against
           whom a fine is levied on conviction of such offense shall be allowed a credit of $5 for
           each day so incarcerated upon application of the defendant. However, in no case shall the
           amount so allowed or credited exceed the amount of the fine.” Id.
¶ 20       Here, defendant was in custody for 381 days. Thus, defendant is entitled to a maximum
       credit of $1,905 against those fines to which section 110-14(a) applies.
¶ 21       In his brief, defendant discusses whether, given that his aggravated domestic battery
       conviction has been reversed, the credit may be applied to satisfy the remaining three $10
       drug court/mental health court fines, three $30 Children’s Advocacy Center fines, one $100
       anti-crime program fine, and $60 in Violent Crime Victims Assistance Fund fines. See
       People v. Murdock, 321 Ill. App. 3d 175, 177 (2001) (noting that, when a conviction is
       reversed, any fines imposed on the conviction no longer exist). Because whether defendant
       is entitled to this offset presents a question of law, our review is de novo. People v. Andrews,
       365 Ill. App. 3d 696, 698 (2006).
¶ 22       As section 110-14(a) makes clear, a defendant is entitled to a $5 credit against certain
       fines for each day that he served in presentencing custody. Our supreme court has concluded
       that a drug court/mental health court assessment, though labeled a fee (see 55 ILCS 5/5-
       1101(d-5) (West 2008)), is, in actuality, a fine subject to the monetary credit. People v.
       Graves, 235 Ill. 2d 244, 255 (2009). Likewise, courts have found that Children’s Advocacy
       Center assessments (55 ILCS 5/5-1101(f-5) (West 2008)) and anti-crime program
       assessments (730 ILCS 5/5-6-3(b)(12) (West 2008)) are fines subject to the monetary credit.
       See People v. Maldonado, 402 Ill. App. 3d 411, 435-36 (2010) (Children’s Advocacy Center
       charge is a fine subject to the monetary credit); People v. Dowding, 388 Ill. App. 3d 936, 948
       (2009) (anti-crime program assessment is a fine subject to the monetary credit). Unlike these
       fines, Violent Crime Victims Assistance Fund charges are not subject to the credit. See 725
       ILCS 240/10(b), (c) (West 2008) (providing that Violent Crime Victims Assistance Fund fine
       is not subject to credit). But see People v. Dickey, 2011 IL App (3d) 100397, ¶ 32 (providing,
       without any discussion, that Violent Crime Victims Assistance Fund fine is subject to credit).
       Accordingly, the three $10 drug court/mental health court fines, three $30 Children’s
       Advocacy Center fines, and one $100 anti-crime program fine, which fines total $220, may
       be fully credited by the time defendant served in custody before sentencing.

¶ 23                                 2. Multiple Fines and Fees
¶ 24       Second, we consider whether the trial court could impose multiple document storage fees
       (705 ILCS 105/27.3c (West 2008)), court automation fees (705 ILCS 105/27.3a (West
       2008)), circuit clerk fees (705 ILCS 105/27.2(w) (West 2008)), court security fees (55 ILCS
       5/3-6023 (West 2008)), County Jail Medical Costs Fund fees (730 ILCS 125/17 (West

                                                 -6-
       2008)), court finance fees (55 ILCS 5/5-1101(d-5) (West 2008)), State’s Attorney’s fees (55
       ILCS 5/4-2002 (West 2008)), Violent Crime Victims Assistance Fund fines (725 ILCS
       240/10 (West 2008)), and drug court/mental health court fines (55 ILCS 5/5-1101 (West
       2008)). Citing People v. Alghadi, 2011 IL App (4th) 100012, ¶ 22, defendant claims that only
       one of each of these types of charges could be imposed against him. The State agrees.
       However, at least in part, we disagree. See People v. Horrell, 235 Ill. 2d 235, 241 (2009)
       (reviewing court is not bound by parties’ concessions). Not only does Alghadi reach this
       result without any type of analysis, but an examination of the statutes or ordinances that
       authorize the imposition of these assessments reveals that some of these charges may be
       imposed multiple times in one case.
¶ 25       In addressing whether the statutes or ordinances that authorize the imposition of these
       charges allow for the imposition of multiple charges, we begin by reciting the well-settled
       rules of statutory construction, which also apply to construing ordinances. See Ruisard v.
       Village of Glen Ellyn, 406 Ill. App. 3d 644, 661 (2010). The primary objective in construing
       a statute or ordinance is to ascertain and give effect to the legislative authority’s intent.
       People v. Marshall, 242 Ill. 2d 285, 292 (2011). The surest and most reliable indicator of this
       intent is the language of the statute or ordinance itself. Id. We must construe the statute or
       ordinance as a whole, giving the language its plain and ordinary meaning. Id. In doing so,
       when the language is clear and unambiguous, we must apply the statute or ordinance without
       resorting to any extrinsic aids of construction. Id.
¶ 26       On the other hand, if the language in the statute or ordinance is susceptible to being
       interpreted in more than one way by reasonably well-informed people, the statute or
       ordinance is ambiguous. Id. In such instances, a court may consider extrinsic aids of
       construction in discerning the legislative authority’s intent. Id. We must construe the statute
       or ordinance to avoid rendering any part of it meaningless or superfluous. Id. Additionally,
       we cannot view words and phrases in isolation, but, rather, we must consider them in light
       of other relevant provisions. Id. at 292-93. We may also consider the consequences that
       would result from construing the statute or ordinance one way or the other, and, in doing so,
       we must presume that the legislative authority did not intend absurd, inconvenient, or unjust
       consequences. Id. at 293. We review de novo whether the statutes or ordinances at issue
       allow for the imposition of multiple fines or fees. Id. at 292 (construction of statute reviewed
       de novo); Lawrence v. Regent Realty Group, Inc., 197 Ill. 2d 1, 9 (2001) (construction of
       ordinance reviewed de novo).
¶ 27       With these principles in mind, we turn to the fines and fees at issue here.

¶ 28                     a. Document Storage and Court Automation Fees
¶ 29       Sections 27.3(a) and 27.3(c) of the Clerk of Courts Act (Clerks Act) (705 ILCS
       105/27.3(a), (c) (West 2008)) provide that the county board may enact ordinances to defray
       the costs of maintaining automated recordkeeping systems and document storage. The
       Du Page County board enacted such ordinances, which both provide, in pertinent part, that
       the applicable $15 fees “shall be paid *** by the defendant in any felony, misdemeanor,
       traffic, ordinance, or conservation matter on a judgment of guilty.” (Emphasis added.)


                                                 -7-
       Du Page County Code § 9-10 (eff. June 13, 2006); Du Page County Code § 9-30 (eff. Jan.
       1, 2006).
¶ 30       Recently, in People v. Pohl, 2012 IL App (2d) 100629, this court considered whether
       multiple document storage and court automation fees may be imposed in a single case. There,
       in construing what was meant by “matter,” we stated that “[i]n legal usage, the word ‘matter’
       can be used either as a synonym for ‘case’ or to refer to an allegation in a pleading.” Id. ¶ 21.
       We determined that “it seems fairly clear that the former sense was intended, as one does not
       normally speak of one charged with a crime as the defendant ‘in’ an allegation.” Id. “Because
       there was but one case [in Pohl], only one of each fee [could] be imposed for that case even
       though [the defendant was convicted of three counts of domestic battery].” Id. ¶¶ 1, 21. We
       observed that “[h]ad the Du Page County board intended to impose the fees for each
       conviction, it easily could have incorporated language to that effect in the ordinances.” Id.
       ¶ 21. Given that, in line with Pohl, only one document storage fee and one court automation
       fee may be imposed in one case, we vacate two of the $15 court automation fees and two of
       the $15 document storage fees imposed against defendant.

¶ 31                                    b. Circuit Clerk Fees
¶ 32       The trial court here imposed a $125 circuit clerk fee on defendant’s conviction of
       unlawful restraint. The court imposed $75 circuit clerk fees on defendant’s two convictions
       of resisting or obstructing a police officer.
¶ 33       Section 27.2(w) of the Clerks Act (705 ILCS 105/27.2(w) (West 2008)) dictates the fees
       that may be assessed in criminal and quasi-criminal cases. Specifically, as relevant here, it
       states:
               “(1) The clerk shall be entitled to costs in all criminal and quasi-criminal cases from
           each person convicted or sentenced to supervision therein as follows:
                    (A) Felony complaints, a minimum of $80 and a maximum of $125.
                    (B) Misdemeanor complaints, a minimum of $50 and a maximum of $75.” 705
               ILCS 105/27.2(w)(1)(A), (w)(1)(B) (West 2008).
¶ 34       In Pohl, we noted that the plain language of section 27.2(w)(1), to which we must defer,
       authorizes the imposition of one fee per complaint.2 Pohl, 2012 IL App (2d) 100629, ¶ 9.
       This fee is between $80 and $125 for a defendant convicted pursuant to a felony complaint
       and $50 and $75 for a defendant convicted pursuant to a misdemeanor complaint. The
       problem in this case is that the complaint filed against defendant was not purely a felony or
       misdemeanor complaint. Rather, pursuant to section 111-4 of the Code of Criminal
       Procedure of 1963 (725 ILCS 5/111-4 (West 2008)), the State properly joined in one
       indictment both felonies and misdemeanors. See 720 ILCS 5/10-3(b) (West 2008) (unlawful
       restraint is a Class 4 felony); 720 ILCS 5/31-1(a) (West 2008) (resisting or obstructing a


               2
               The term “complaints” used in section 27.2(w)(1) refers to charging instruments, as the
       State may not charge a defendant with a felony pursuant to a complaint. See 725 ILCS 5/111-2(a)
       (West 2010) (“All prosecutions of felonies shall be by information or indictment.”).

                                                 -8-
       police officer, where the officer is not injured because of such obstruction or resistance, is
       a Class A misdemeanor).
¶ 35       The question with which we are left is, when misdemeanors and felonies are brought in
       a multiple-count complaint, which fee, i.e., the clerk fee imposed for a felony complaint or
       the clerk fee imposed for a misdemeanor complaint, should be assessed? Neither the parties
       nor this court has found any authority shedding light on this issue. That said, logic dictates
       that a complaint setting out a felony is a felony complaint even if it also sets out a
       misdemeanor. Thus, we vacate all but the $125 fee.

¶ 36                                    c. Court Security Fees
¶ 37       Section 5-1103 of the Counties Code (55 ILCS 5/5-1103 (West 2008)) authorizes a
       county board to enact an ordinance to defray the costs of the sheriff in providing court
       security. Pursuant to that section of the Counties Code, the Du Page County board enacted
       an ordinance that permits the imposition of a court security fee in cases like this one. See
       Du Page County Code § 20-30 (eff. Nov. 14, 2007). Specifically, that ordinance provides,
       in relevant part:
               “In criminal, local ordinance, [c]ounty ordinance, traffic and conservation cases, such
           fee [of $25] shall be assessed against the defendant upon a plea of guilty, stipulation of
           facts or findings of guilty resulting in a judgment of conviction or order of supervision.”
           (Emphasis added.) Id.
¶ 38       In Pohl, we observed that “[t]he plain language of section 20-30 of the Du Page County
       Code, to which we must defer [citation], indicates that a $25 court security fee must be
       imposed against a defendant who is found guilty in a criminal case.” Pohl, 2012 IL App (2d)
100629, ¶ 12. We noted that “[t]he language refers to cases, not individual convictions.”
       (Emphasis in original.) Id. Thus, only one $25 fee may be imposed in each case. Id.
       Accordingly, here, as in Pohl, we vacate two of the $25 court security fees imposed against
       defendant.

¶ 39                          d. County Jail Medical Costs Fund Fees
¶ 40        Section 17 of the County Jail Act (Jail Act) (730 ILCS 125/17 (West 2008)) provides:
                “The county shall be entitled to a $10 fee for each conviction or order of supervision
            for a criminal violation, other than a petty offense or business offense.”
¶ 41        The clear and unambiguous language of this portion of section 17 of the Jail Act provides
       that a $10 fee may be imposed on each one of a defendant’s convictions. See Marshall, 242
Ill. 2d at 297 (noting, in discussion of whether multiple DNA fees could be imposed, the
       legislature has allowed for the imposition of multiple fees in other contexts, like on a per-
       conviction basis in cases where a County Jail Medical Costs Fund fee is imposed). Given that
       a County Jail Medical Costs Fund fee may be imposed on a per-conviction basis, we
       determine that the imposition of three $10 fees here was proper.




                                                -9-
¶ 42                                    e. Court Finance Fees
¶ 43       Section 5-1101 of the Counties Code (55 ILCS 5/5-1101 (West 2008)) allows county
       boards to enact ordinances that allow for the imposition of various fees to defray the costs
       of financing a court system. Sections 5-1101(c)(1) and (c)(2) provide that a county board
       may, by ordinance, provide for:
           “A fee to be paid by the defendant on a judgment of guilty or a grant of supervision ***
           as follows:
                    (1) for a felony, $50;
                    (2) for a class A misdemeanor, $25[.]” 55 ILCS 5/5-1101(c)(1), (c)(2) (West
               2008).
       Pursuant to section 5-1101, the Du Page County board enacted Du Page County Code § 9-21
       (eff. Jan. 1, 2006), which provides for such fees.
¶ 44       Under the plain language of section 5-1101 of the Counties Code, to which we must defer
       (see People v. Elcock, 396 Ill. App. 3d 524, 538 (2009)), a court finance fee, like a County
       Jail Medical Costs Fund fee, may be imposed on a per-conviction basis. Here, as noted
       above, defendant was convicted of one felony and two Class A misdemeanors. Accordingly,
       the one $50 court finance fee imposed on the felony conviction and the two $25 court finance
       fees imposed on the two misdemeanor convictions were proper.

¶ 45                                  f. State’s Attorney’s Fees
¶ 46       In this case, the trial court imposed one $30 State’s Attorney’s fee on the felony
       conviction and two $10 State’s Attorney’s fees on the misdemeanor convictions. Section 4-
       2002 of the Counties Code (55 ILCS 5/4-2002 (West 2008)) governs what State’s Attorney’s
       fees may be imposed in various cases. Specifically, it states:
               “For each conviction in prosecutions on indictments for first degree murder, second
           degree murder, involuntary manslaughter, criminal sexual assault, aggravated criminal
           sexual assault, aggravated criminal sexual abuse, kidnapping, arson and forgery, $30. All
           other cases punishable by imprisonment in the penitentiary, $30.
               For each conviction in other cases tried before judges of the circuit court, $15; except
           that if the conviction is in a case which may be assigned to an associate judge, whether
           or not it is in fact assigned to an associate judge, the fee shall be $10.” 55 ILCS 5/4-
           2002(a) (West 2008).
¶ 47       Section 4-2002 provides that a State’s Attorney’s fee, like the County Jail Medical Costs
       Fund fee and the court finance fee, may be charged on a per-conviction basis. Thus, the
       imposition of three fees was proper.3


               3
                 The parties make no argument concerning the amount of each fee imposed. We mention that
       the imposition of three $30 fees would have been improper, as defendant was not subject to
       imprisonment in a penitentiary based on his convictions of the two misdemeanors. See 720 ILCS 5/2-
       11 (West 2008) (“ ‘Misdemeanor’ means any offense for which a sentence to a term of imprisonment
       in other than a penitentiary for less than one year may be imposed.”).

                                                 -10-
¶ 48                        g. Drug Court/Mental Health Court Fines
¶ 49       Section 5-1101(d-5) of the Counties Code provides that county boards may enact by
       ordinance:
           “A $10 fee to be paid by the defendant on a judgment of guilty or a grant of supervision
           *** to be placed in the county general fund and used to finance the county mental health
           court, the county drug court, or both.” 55 ILCS 5/5-1101(d-5) (West 2008).
¶ 50       Pursuant to this section of the Counties Code, the Du Page County board enacted an
       ordinance that provides for the imposition of a $10 drug court/mental health court fine for
       each “count” on which there was “a judgment of guilty.” Du Page County Code Resolution
       FI-0089-07 (eff. June 26, 2007). Thus, because the $10 drug court/mental health court fine
       may be charged for each count on which defendant was found guilty, and because defendant
       was guilty of three counts, we determine that the imposition of three $10 drug court/mental
       health court fines was proper.

¶ 51                      h. Violent Crime Victims Assistance Fund Fines
¶ 52       The statute that authorizes a trial court to impose a Violent Crime Victims Assistance
       Fund fine provides, in relevant part:
                “(b) *** [T]here shall be an additional penalty collected from each defendant upon
           conviction *** of $4 for each $40, or fraction thereof, of fine imposed. ***
                (c) When any person is convicted in Illinois *** of an offense listed below *** and
           no other fine is imposed, the following penalty shall be collected by the Circuit Court
           Clerk:
                    (1) $25, for any crime of violence as defined in subsection (c) of Section 2 of the
                Crime Victims Compensation Act; and
                    (2) $20, for any other felony or misdemeanor, excluding any conservation
                offense.” 725 ILCS 240/10(b), (c) (West 2008).
¶ 53       Here, as indicated above, the trial court imposed many fines in addition to the Violent
       Crime Victims Assistance Fund fines. Thus, it was improper for the court to charge
       defendant a $25 Violent Crime Victims Assistance Fund fine on the aggravated domestic
       battery conviction, which conviction we reverse, and $20 on each of the three other
       convictions.
¶ 54       That said, however, in reading the various portions of the statute in tandem, we determine
       that it is proper to assess on each one of defendant’s three convictions a Violent Crime
       Victims Assistance Fund fine of $4 for each $40 or fraction thereof of other fines imposed.
       See People v. Anderson, 402 Ill. App. 3d 186, 194 (2010) (a Violent Crime Victims
       Assistance Fund fine was imposed on each one of the defendant’s two convictions).
       According to defendant, he was assessed $220 in other fines, which includes the drug
       court/mental health court fines, the Children’s Advocacy Center Fund fines, and the anti-
       crime program fine. Of this amount, $40 in fines was imposed on the unlawful restraint
       conviction, $140 in fines was imposed on the first resisting-a-peace-officer conviction, and

                                                -11-
       $40 in fines was imposed on the second resisting-a-peace-officer conviction. Thus, accepting
       that no other assessment may be characterized as a fine, the amount of the Violent Crime
       Victims Assistance Fund fine for the first resisting-a-peace-officer conviction should be $16,
       as $140 divided by $40 is 3.5, and 4 (which represents each $40 in fines or fraction thereof)
       multiplied by $4 is $16. See People v. Long, 398 Ill. App. 3d 1028, 1034 (2010), abrogated
       on other grounds by People v. Burney, 2011 IL App (4th) 100343, ¶¶ 97-99. Following this
       same process for the other convictions, we impose a $4 fine on the unlawful restraint
       conviction and a $4 fine on the second resisting-a-peace-officer conviction.

¶ 55                               3. Summary of Fines and Fees
¶ 56        In conclusion, we determine that defendant is entitled to a credit of $220 against his fines
       for the time he served in custody before sentencing. Defendant is also entitled to the vacation
       of (1) two document storage fees (which equal $30); (2) two court automation fees (which
       equal $30); (3) two circuit clerk fees (which equal $150); and (4) two court security fees
       (which equal $50). The imposition of multiple County Jail Medical Costs Fund fees, court
       finance fees, State’s Attorney’s fees, and drug court/mental health court fines was proper.
       Moreover, we vacate the $60 in Violent Crime Victims Assistance Fund fines the trial court
       assessed and impose three Violent Crime Victims Assistance Fund fines of $4, $16, and $4.

¶ 57                                   III. CONCLUSION
¶ 58       For the above-stated reasons, the judgment of the circuit court of Du Page County is
       affirmed as modified in part, reversed in part, and vacated in part.

¶ 59       Affirmed as modified in part, reversed in part, and vacated in part.




                                                 -12-